     Case 1:20-cv-00064 Document 28 Filed 02/17/21 Page 1 of 2 PageID #: 133



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

FRANKLIN TUCK MCVAY,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00064

UNITED STATES, et al.,

       Defendants.

                        MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on December 15, 2020, in

which he recommended that the district court dismiss plaintiff’s

complaint without prejudice, deny as moot defendants’ motions to

dismiss or, in the alternative, for summary judgment, and remove

this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).
  Case 1:20-cv-00064 Document 28 Filed 02/17/21 Page 2 of 2 PageID #: 134



          The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the allotted time

period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Aboulhosn, the court adopts the findings and

recommendations contained therein.        Accordingly, the court hereby

DISMISSES plaintiff’s complaint without prejudice, DENIES as moot

defendants’ motions to dismiss or, in the alternative, for summary

judgment, and directs the Clerk to remove this case from the

court’s active docket.

          The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

          IT IS SO ORDERED this 17th day of February, 2021.

                                     ENTER:



                                    David A. Faber
                                    Senior United States District Judge




                                      2
